Citation Nr: 1636282	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-24 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.

2. Entitlement to service connection for a back disability. 

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to an initial rating in excess of 10 percent for tinnitus.

5. Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left ankle joints. 

6. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 




REPRESENTATION

Veteran represented by:	Stephen D. Gragg


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

These matters are before the Board of Veterans' Appeals (Board) from September 2011 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding these claims.  A transcript of that hearing is of record.  At the hearing, the Veteran was granted a 30-day abeyance period for the submission of additional evidence to support his claim.  The Veteran's representative submitted additional evidence in August 2013.  Previously, in a March 2013 submission, the Veteran waived his right to have any additional evidence submitted initially reviewed by the Agency of Original Jurisdiction (AOJ).  

In August 2013, the Veteran's representative requested an additional 30 days to submit medical records.  Although this request was never specifically addressed, it has unfortunately been more than 3 years since the date of the request, and no additional evidence has been received.  Therefore, the claim will be considered on the basis of the current record.  

The issues of entitlement to service connection for a back disability on de novo review, entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left ankle joints, and entitlement to a TDIU are REMANDED to the AOJ.


FINDINGS OF FACT

1. In July 2013, prior to the promulgation of a Board decision, the Veteran requested withdrawal of his appeal seeking entitlement to service connection for bilateral hearing loss; there is no question of fact or law in this matter remaining for the Board to consider.

2. A November 2008 rating decision denied service connection for a back disability on the basis that chronic disability was not incurred in or caused by service.

3. The Veteran did not appeal the November 2008 rating decision or submit documentation constituting new and material evidence within the one-year appeal period.

4. Evidence received since the time of the final November 2008 decision is new and contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's back disability. 

5. Throughout the entire rating period on appeal, the Veteran was in receipt of the maximum schedular rating for tinnitus, and did not present with such an unusual disability picture as to render the schedular evaluations inadequate.
 



CONCLUSIONS OF LAW

1. Regarding the claim of entitlement to service connection for bilateral hearing loss, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider an appeal in this matter. 38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The November 2008 rating decision is final. 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3. Evidence received to reopen the claim of entitlement to service connection for a back disability is new and material. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4. The criteria for an initial disability rating in excess of 10 percent for tinnitus have not been met. 38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal - Bilateral Hearing Loss

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary. 38 U.S.C.A. § 7104 (West 2014). The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter. 38 C.F.R. § 20.204 (2015). A withdrawal of an appeal is effective when received. 38 C.F.R. § 20.204(b)(3) (2015).

During the July 2013 videoconference, the Veteran requested withdrawal of his appeal seeking entitlement to service connection for bilateral hearing loss. Board Hearing Tr. at 10. Such withdrawal was requested prior to the promulgation of a Board decision on the matter. Accordingly, there is no allegation of error of fact or law with respect to this claim remaining for appellate consideration, and, the Board does not have jurisdiction to further consider an appeal in this matter.

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, VA is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The Court has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). As the Board's denial is limited to the Veteran's tinnitus claim, its analysis of VA's compliance with the duty to notify or assist is similarly limited to this issue. 

First, regarding the petition to reopen the claim of service connection for a back disability, as the claim is being reopened any error in notice or assistance on that aspect of the claim is harmless. 

For the claim seeking an increased rating for tinnitus, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2012 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while a February 2013 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a January 2011 letter also provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service records, VA and private treatment records, and Social Security Administration (SSA) records. Although the Veteran's representative generally indicated in August 2013 that he wished to have additional time to obtain more treatment records, there is no indication that such records would provide pertinent information regarding whether the Veteran is entitled to an extraschedular evaluation for tinnitus.  Additionally, as noted above, it has been more than 3 years since the request for additional time and the Veteran's representative has not submitted additional evidence.  Therefore, the Veteran is not prejudiced by the Board proceeding with adjudication of the claim.

The Veteran underwent VA audiological examination in May 2011. The accompanying report reflects that the VA examiner reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disability. As such, the Board finds that the VA examination report and opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, in July 2013, the Veteran was afforded a videoconference hearing before the undersigned Acting VLJ during which the Veteran presented oral arguments in support of his claims. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2015), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the undersigned clearly identified the issues on appeal and the hearing focused on the elements necessary to substantiate the claims.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims. Further, the undersigned solicited information as to any potentially outstanding evidence. The Veteran has not suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. As such, the Board will now review the merits of the Veteran's claims.

New and Material Evidence (Back Disability)

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a back disability.

VA may reopen a claim for service connection which has been previously and finally disallowed when new and material evidence has been presented or secured since the last final disallowance of the claim. 38 U.S.C.A. § 5108 (2015); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a) (2015). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

The Court has held that new evidence may be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). The Board must first determine whether the veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014). Elkins v. West, 12 Vet. App. 209 (1999). Then the Board may proceed to evaluate the merits of the claim after ensuring that VA's duty to assist has been fulfilled. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). The law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010). To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record. Id.  

Here, the Veteran first filed a claim to establish service connection for a back disability in May 2008. That claim was denied in a November 2008 rating decision. This rating decision was not appealed, and the Veteran did not submit documentation constituting new and material evidence within the one-year appeal period. Accordingly, the November 2008 rating decision is final. 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In November 2010, the Veteran filed a petition to reopen his claim for service connection for a back disability. A September 2011 rating decision declined to reopen the claim on the basis that no new and material evidence had been submitted. The Veteran filed a notice of disagreement in October 2011, and a Statement of the Case was provided in August 2012. The Veteran's VA Form 9 was received in September 2012, and the issue has been certified to the Board for appellate review. 

Although the RO declined to reopen this claim in September 2011, RO decisions are not binding on the Board and, consequently, the Board must decide whether new and material evidence has been received to reopen the Veteran's claim. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that Board reopening is unlawful when new and material evidence has not been submitted). As the November 2008 rating decision is the last final disallowance regarding this claim, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim should be reopened and readjudicated on a de novo basis. The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material. Justus, 3 Vet. App. at 512-13.

As such, the Board turns to the question of whether new evidence has been submitted since the final November 2008 rating decision. Evidence associated with the claims file since that time includes: private treatment records dated April 2000 to June 2002 and October 2007 to January 2012; lay statements from the Veteran received in February 2012 and September 2012; the results of a VA back examination conducted in March 2012; VA treatment records dated March 2012 to July 2013; SSA records provided in October 2012; and hearing testimony taken from the Veteran in July 2013. This evidence all qualifies as new as it was not of record at the time of the November 2008 rating decision.

The Board must now determine whether this evidence also qualifies as material, such that it relates to an unestablished fact necessary to substantiate the Veteran's claim. In undertaking this analysis, the Board notes that the evidence of record prior to the November 2008 rating decision indicated only that the Veteran suffered from a current back disability.

In comparing this evidence to that submitted since the November 2008 rating decision, the Board finds that the new evidence also qualifies as material, as it contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's claimed disability. See Hodge, 155 F.3d at 1363; Justus, 3 Vet. App. at 512-13. In particular, a December 2011 private treatment letter provides the only nexus opinion of record; the March 2012 VA examiner provides a full history of the Veteran's back disability; and the Veteran's July 2013 testimony speaks to the onset of his disability and its current severity. Accordingly, the Board finds that the above evidence also qualifies as material. 

The Board therefore finds that new and material evidence has been received since the prior final denial of this claim in November 2008. Shade, 24 Vet. App. at 117. The claim of entitlement to service connection for a back disability is thus reopened.   

Tinnitus

The Board now turns to the Veteran's claim for an initial rating in excess of 10 percent for tinnitus. 

The Veteran has been assigned a 10 percent initial rating for tinnitus, effective January 10, 2011. This is the maximum rating available under Diagnostic Code 6260. See 38 C.F.R. § 4.87 (2015); see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (holding VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral); VAOPGCPREC 2-2003 (Diagnostic Code 6260 authorizes a single schedular 10 percent disability rating for tinnitus, regardless of whether the tinnitus is perceived as unilateral or bilateral). As such, the Veteran is not entitled to an increased rating as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

However, the Board must also consider whether the Veteran is entitled to referral for extraschedular consideration for his tinnitus. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional or unusual disability picture that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. Id. at 115. If such an exceptional or unusual disability picture exists, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-16. When these two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2015). Otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 118-19.

Here, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate. During the July 2013 hearing, the Veteran testified that his tinnitus caused a ringing in his ears that occasionally woke him up at night and made it difficult to understand people, especially those speaking in quiet voices. However, the rating criteria account for multiple variations of recurrent tinnitus. Therefore, the Veteran's reported ringing in his ears is a factor contemplated in the regulations and rating criteria as defined. Further, at the hearing, the Veteran explicitly denied that his tinnitus interfered with his employment. In short, there is no indication in the record that the average industrial impairment from his tinnitus would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual. Accordingly, the Board finds that the schedular evaluation is adequate. See 38 C.F.R. § 4.130, Diagnostic Code 6260 (2015).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Veteran has not argued that extraschedular consideration is warranted for his disabilities on a collective basis and the record does not reasonably raise such a theory.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a back disability is reopened, and to that extent only, the appeal is granted. 

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.
The appeal seeking entitlement to service connection for bilateral hearing loss is dismissed. 


REMAND

There are three remaining issues on appeal: (1) Entitlement to service connection for a back disability; (2) entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left ankle joints; and (3) entitlement to a TDIU. Further development is necessary prior to adjudication of these claims.
The Board turns first to the Veteran's back claim. To that end, the Board notes that the Veteran has repeatedly asserted a nexus between his disability and military service. However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide a nexus opinion regarding his back disability. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). As such, an adequate medical opinion regarding nexus is required for the Board to properly adjudicate this claim.

The Board acknowledges that a December 2011 treatment letter from private practitioner J.F.R. asserts a link between the Veteran's current back disability and service. However, an opinion is considered probative if it is definitive and supported by detailed rationale. Prejean v. West, 13 Vet. App. 444, 448-49   (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"). Here, the December 2011 treatment letter asserts a positive nexus opinion without offering any supporting rationale. As such, this opinion is inadequate for the purpose of determining service connection. 

Similarly, the Board acknowledges that the Veteran underwent a VA back examination in March 2012. Although the VA examiner provided a current diagnosis upon examination and commented on the effect of the Veteran's back disability on his ability to work, no opinion regarding the relationship between the Veteran's back disability and his service was offered at that time. When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). As such, the Board finds that remand of this issue is now warranted to obtain an adequate medical opinion regarding nexus. 

Further, the Board finds that VA's duty to assist mandates a new VA ankle examination at this time. VA's duty to assist requires VA to provide a new medical examination when a veteran asserts or provides evidence that his disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). During the July 2013 videoconference hearing, the Veteran indicated an ongoing worsening of his ankle disability. Board Hearing Tr. at 9-10. As such, a new VA examination is warranted at this time.

Finally, the Board finds that the Veteran's back and ankle claims are inextricably intertwined with his TDIU claim, as determinations regarding the etiology and current severity of the claimed conditions will directly impact the Veteran's entitlement to a TDIU. All matters that are "inextricably intertwined" must be identified and developed prior to appellate review. Harris v. Derwinski, 1 Vet. App. 180 (1991). Consequently, the Veteran's TDIU claim must be remanded for contemporaneous adjudication with his back and ankle claims. 

Additionally, as the Veteran's representative indicated in August 2013 that there may be additional available treatment records, the Veteran should be asked on remand to provide VA Form 21-4142, Authorization and Consent to Release Information to VA, for any outstanding medical records so VA can attempt to obtain the records.

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following actions:

1. With any needed assistance from the Veteran, including securing from him VA Form 21-4142, obtain any identified private records showing treatment for a back or ankle disability.

2. Obtain and associate with the record all VA treatment records for the Veteran dated from July 2013 to the present. 

3.  All actions to obtain the records requested in items 1 and 2 should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in accordance with 38 C.F.R. § 3.159(e).

4. Provide the Veteran with a VA back examination to assess the nature and etiology of the Veteran's claimed back disability. The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

In particular, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current back disability began in service, was caused by service, or is otherwise related to service, to include the Veteran's reported injury suffered while changing a truck tire during service, leading to his placement on light duty. 

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5. Provide the Veteran with a new VA ankle examination to assess the current nature and severity of his service-connected left ankle disability. The claims file must be made available to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner should describe the Veteran's disabilities in accordance with VA rating criteria.

6. After completing the above development, and any other development deemed necessary, readjudicate the three issues on appeal, taking into consideration any newly acquired evidence and the above adjudications. If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


